Citation Nr: 9929329	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1996 and August 1997, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence fails to show that the veteran underwent 
verifiable stressors while on active duty.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that records have been obtained from VA medical 
care givers, as well as from the Social Security 
Administration (SSA).  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the claimed stressor is related to 
combat, and the evidence establishes that the veteran engaged 
in combat with the enemy, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Turning to the issue of whether the veteran has a current 
diagnosis of PTSD, the Board notes that the claims file does 
include diagnoses of PTSD.  Various VA outpatient and 
hospital records provide that the veteran has been diagnosed 
with and treated for PTSD.  Most recently, in connection with 
the Board's August 1997 remand, the veteran was examined by 
two VA examiners in April 1998.  One of the resulting VA 
examination reports provides an Axis I diagnosis of PTSD, 
chronic, delayed, severe.  The examiner noted the "traumatic 
experiences the veteran experienced in Vietnam are well-
documented in his medical records and in his claims file, and 
they have been consistent over the period of several years."  
The examiner noted that based on evaluation and upon the 
evaluation of the second VA examiner, it appeared that the 
veteran did meet the diagnostic criteria for PTSD, chronic, 
delayed, severe, which originated in the service.  The second 
VA examiner report noted discussion with two other VA 
examiners, with agreement that the veteran was suffering from 
PTSD.

Similarly, a September 1996 determination by the SSA found 
that the veteran was disabled, as of July 1992, with a 
primary diagnosis of PTSD.  Private and VA medical records 
submitted with the documentation include current diagnoses of 
PTSD.  

Even with an unequivocal diagnosis of PTSD, service 
connection for PTSD requires a confirmed military service 
stressor.  Turning to the issue of an inservice stressor, the 
Board notes that the veteran has been unable to provide 
evidence of combat with the enemy.  The veteran contends that 
he served in a combat duty status.  However, his DD 214 
indicates that his primary military occupational specialty 
was truck driver, and does not otherwise indicate combat 
activity.  The veteran's service personnel records provide 
that his military occupation was light and heavy vehicle 
driver.  He arrived in Vietnam on July 29, 1970 and left on 
December 14, 1970.  These records provide no evidence that 
the veteran was involved in combat or received any combat 
decorations.  As a result, a combat-related stressor cannot 
be presumed.

Moreover, there is no evidence that the veteran experienced a 
verifiable stressor in service.  In correspondence received 
at various times, and during a May 1995 personal hearing, the 
veteran has related that he underwent many stressors.  Prior 
to leaving for Vietnam, he did burial details for soldiers 
killed in Vietnam.  He has reported that when he first 
arrived in Vietnam, there was a rocket attack as he exited 
the plane.  He has reported that he was often in convoys that 
were attacked.  During one such incident, he says that a 
shell fragment from a mortar went into his back, and he did 
not realize it for about a month.  He reportedly had an M-16 
mounted on a truck window, and carried an M-16, an M-79 and a 
.45 caliber pistol.  He also reports that he saw many wounded 
soldiers evacuated by helicopter.  

Specific reported stressors include an ambush at Cu Chi fire 
base, about one and one-half months after he arrived in 
Vietnam.  Another was an incident when a soldier new to 
Vietnam, trained for an M-14, was killed while beside him, 
and he has since felt guilt that he did not teach the soldier 
how to fire an M16.  The veteran partook in the mass for this 
soldier.  Another specific stressor reportedly occurred when 
the veteran was in a convoy driving through rioting college 
students in Saigon.  The convoy had no protection against the 
tear gas.  The veteran saw a nine or ten year-old girl with a 
bomb on her back approach his truck, and he shot her.  
Another time, he saw a South Vietnamese soldier interrogate 
two Viet Cong.  The South Vietnamese soldier reportedly 
ripped open one of the Viet Cong's throat, and tore out the 
heart of the other and showed it to the veteran.  

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991); recons., 1 Vet. App. 406 (1991); Swann v. Brown, 
5 Vet. App. 229 (1993).  The question of whether a specific 
event reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board 
finds that a stressor related to the veteran's military 
experiences has not been sufficiently objectively documented, 
in spite of repeated attempts to procure objective evidence 
supporting the claimed stressors.  

In this regard, the Board notes that pursuant to a request 
from the RO, in 1996 the U.S. Army & Joint Services 
Environmental Support Group (ESG) submitted a 1970 history 
from the 6th Transportation Battalion, the higher 
headquarters of the 572nd Transportation Company.  Also 
submitted was an Operational Report - Lessons Learned from 
the 25th Infantry Division, documenting an attack at the 
572nd Transportation Company's base camp location at Cu Chi 
on October 15, 1970.  ESG was unable to document an ambush 
attack during the September - October 1970 period.  

In connection with the August 1997 remand, morning reports 
from the 572nd Transportation Company for the period from 
August 1 through December 31, 1970, were sought from the 
National Personnel Records Center (NPRC).  The records 
received do not confirm any stressors.   

A November 1970 psychiatric evaluation report, written in 
connection with disciplinary proceedings against the veteran, 
shows that the veteran's mental status was essentially 
unremarkable.  The diagnosis was passive -aggressive 
personality, passive-dependent type.  The report does not 
confirm any stressors.  

In connection with the August 1997 remand, in September 1997 
the veteran was requested to provide information regarding 
health-care providers who have treated him for his nervous 
condition.  He was also requested to submit alternative 
evidence of his claimed stressors, such as copies of 
contemporary letters he wrote while in Vietnam, diaries, or 
statements from other veterans who had served with him.  He 
was informed that failure to submit such evidence could 
result in a decision based on the current evidence of record.  
No such alternative evidence has been received.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  Although the veteran has described what 
he refers to as stressful events in Vietnam, there is no 
objective verification of these events, such as corroborating 
lay statements from fellow veterans, contemporary letters 
home written by the veteran, or service medical or personnel 
records.  In the absence of such verification, the veteran's 
claim for service connection cannot be granted, regardless of 
current treatment assessments of PTSD.  

In this respect, the Board notes that VA post-service medical 
records, as well as private post-service medical records used 
by the SSA in its 1996 determination, ascribe the veteran's 
current PTSD to stressful events experienced in Vietnam.  
However, these references to stressors in Vietnam are based 
solely on histories provided by the veteran.  As a result, 
these medical records are not probative or material to the 
issue of confirmation or verification of stressors.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).

As there is no evidence that the veteran underwent the 
claimed stressors while on active duty, service connection 
for PTSD is denied.



ORDER

Service connection for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

